Name: Commission Regulation (EEC) No 3368/92 of 24 November 1992 adopting transitional measures relating to the detailed rules for the application of the support system for producers of oilseeds
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production;  plant product
 Date Published: nan

 No L 342/925. 11 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3368/92 of 24 November 1992 adopting transitional measures relating to the detailed rules for the application of the support system for producers of oilseeds (EEC) No 1765/92 ; whereas this situation should not, however, be allowed to affect the interests of rapeseed producers sowing in 1992 with a view to a harvest in 1993, and in particular their possible entitlement to payment of advances ; Whereas Article 16 of Regulation (EEC) No 1765/92 provides for specific measures to facilitate the transition from the system in force to that established by that Regu ­ lation ; whereas, in view of the foregoing, detailed rules should be adopted as a transitional measure for applica ­ tions for advance for producers sowing winter rape in order to forestall difficulties relating to that crop ; whereas it is sufficient under the circumstances for producers to provide minimum details, namely the total area under winter rape, together with an undertaking to provide any other information required in due time ; Whereas certain aspects relating to the set-aside obliga ­ tion, and in particular the set-aside declaration referred to in Article 4 of Commission Regulation (EEC) No 2293/92 of 31 July 1992 laying down detailed rules for the appli ­ cation of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme referred to in Article 7 (4), are still to be clarified ; whereas, as a consequence, specific provisions ensuring that the producer's commit ­ ment to comply with that obligation in the future are met should be adopted ; Whereas any change in the area sown to winter rape should give rise to a disproportionate number of specific checks to ascertain that entitlement to payment of the advance continues to apply ; whereas such changes should therefore be limited to those made inevitable by a failure to plant the crop on account of agronomical reasons or weather conditions ; whereas in that case only new sowing of oilseeds enables the abovementioned difficulties to be avoided ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the limit set by the Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), and in particular Articles 12 and 16 thereof, Whereas Article 11 (2) of Regulation (EEC) No 1765/92 provides for the payment of an advance to producers applying for an oilseeds compensation payment ; whereas that payment should be made once titlement thereto has been established by the Member States ; Whereas Article 11 (3) of Regulation (EEC) No 1765/92 states that in order to qualify for the abovementioned advance payment, producers must fulfil certain obliga ­ tions, including submitting an application with a detailed cultivation plan for the holding showing areas sown to oilseeds ; whereas the Commission has proposed an inte ­ grated administration and control system |[2) providing in particular for a single aid application ; whereas the fact that a decision has not yet been taken concerning that system is not sufficient reason for delaying payment of advances to producers of winter rape meeting the condi ­ tions laid down in Regulation (EEC) No 1765/92 at a time when the competent authorities in certain Member States could process such applications as of now as expe ­ rience gained in the previous support system for oilseeds introduced by Council Regulation (EEC) No 3766/91 of 22 December 1991 establishing a support system for producers of soya beans, rape seed and colza seed and sunflower seed (3) shows ; Whereas only producers not opting for the simplified scheme referred to in Article 8 of Regulation (EEC) No 1765/92 are entitled to apply for the oilseeds compensation payment provided for in Article 5 of that Regulation and accordingly to receive advances on that payment ; whereas such producers are accordingly required to set aside part of the land of their holdings ; Whereas the Commission continues to examine the regi ­ onalization plans presented by the Member States pursuant to Regulation (EEC) No 1765/92, some of which exist only in provisional form ; whereas, as a consequence, the Commission cannot fix the projected regional reference amount referred to in Article 5 (c) of Regulation HAS ADOPTED THIS REGULATION : Article 1 1 . By way of a transitional measure, for the 1993/94 marketing year and without prejudice to Article 2 ( 1 ) (c) of Commission Regulation (EEC) No 2294/92 (*), the (') OJ No L 181 , 1 . 7. 1992, p. 12. 0 OJ No C 9, 15. 1 . 1992, p. 4. (3) OJ No L 356, 24. 12. 1991 , p. 17. (4) OJ No L 221 , 6. 8 . 1992, p. 19. n OJ No L 221 , 6. 8 . 1992, p. 22. No L 342/10 Official Journal of the European Communities 25. 11 . 92 Member States may set a closing date for producers sowing winter rape to submit applications for advances on compensatory payments for oilseeds. 2. The closing date referred to in paragraph 1 above may not be later than the date for the submission of applications for compensatory payments referred to in Article 2 (1 ) (c) of Regulation (EEC) No 2294/92. Article 2 1 . Where Article 1 applies, the payment of the advance provided for in Article 1 1 (2) of Regulation (EEC) No 1765/92 shall be subject to a written declaration by the producer comprising as a minimum a statement of : (a) the total area sown to winter rape for which they apply for an advance payment ; (b) their irrevocable commitment to :  submit an application for the compensatory payment in due time in accordance with the detailed rules to be laid down subsequently,  meet their obligation to set aside land and all the requirements laid down in Regulation (EEC) No 2294/92,  forego the option of the simplified scheme open to small producers,  not resow as a main crop the corresponding areas for that marketing year, except for agronomical or climatic reasons duly recognized by the competent authority of the Member State. In the latter case, the producer must resow an oilseed. Article 3 1 . Where Article 2 applies, the Member States shall be authorized to pay producers meeting the requirements laid down an advance equal to 50 % of the projected regi ­ onal reference amount, calculated on the basis of figures forwarded to the Commission with their regionalization plans as they stand at the date referred to in Article 1 ( 1 ). 2. Paragraph 1 shall be without prejudice to the Commission's right to seek to have regionalization plans revised by the Member States pursuant to Article 3 (4) of Regulation (EEC) No 1765/92. Article 4 1 . No advances shall be paid to producers to which the penalties provided for in Articles 14 (7) and (8) of Commission Regulation (EEC) No 615/92 (') apply. 2. The Member States shall conduct the necessary administrative checks before paying any advances. Article 5 1 . The Member States shall take the necessary measures to ensure that producers' undertakings as set out in Article 2 above are met and to prevent areas covered by applications for compensatory payments differing from those indicated in the corresponding applications for advances. 2. The Member States shall notify the Commission of measures taken pursuant to this Regulation, and in parti ­ cular those referred to in paragraph 1 , by no later than 30 days after the closing date for the submission of applica ­ tions for advances. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 67, 12. 3 . 1992, p. 11 .